UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Semi-Annual Report www.prospectorfunds.com June 30, 2014 PROSPECTOR FUNDS, INC. August 8, 2014 Dear Shareholders of the Prospector Capital Appreciation Fund and Prospector Opportunity Fund, The equity market’s strong performance continued during the six months ended June 30, 2014 (the “first half”), with the S&P 500 gaining 7.1% during the period, and once again hitting all-time highs.It was a broad-based rally, with Energy stocks leading the way, on concerns over Iraq and other Middle Eastern turmoil, while Consumer stocks (both Staples and Discretionary) lagged.Interest rates continued to fall, with 10-year Treasury bond yields falling to 2.5%. Current Market Environment In the U.S., we have continued to experience the same basic economic conditions: significant monetary stimulus and slow economic growth as the world slowly delevers following the financial crisis.Although 2014 U.S. Gross Domestic Product (“GDP”) growth is off to a slow start, due to severe winter weather, we expect GDP and corporate earnings should each improve versus 2013. The Compelling Economics of Consolidation Merger and acquisition (M&A) activity has finally picked up after a several-year lull.In fact, through the end of July, global announced M&A is the second highest year-to-date level on record (behind 2007).Recent examples which have impacted one or both Funds include Suntory’s takeout of Beam Inc., as well as Tyson’s acquisition of Hillshire Brands.In today’s modest economic growth environment, companies can derive significant economic benefits from merger and acquisition activity.Some of these benefits include: economies of scale, distribution synergies, increased leverage over suppliers, cost savings, and capital efficiencies.In some cases, however, deals which seemingly make a lot of economic sense don’t happen due to “social” reasons or, perhaps, Board of Directors who lack the incentive to do a deal (read:little inside ownership).Recent examples of mergers that did not happen, but, in some shareholders’ and many industry observers’ minds, should have, could be found in the unsolicited bid for Aspen Insurance by Endurance Specialty Holdings (two Bermuda-based insurers), and a proposed merger between Newmont Mining Corp. and Barrick Gold. AfterEndurance’s hostile offer, Aspen’s Board decided the bid, while at a 20% premium to theall-time high share price, neither adequately valued their company nor (in the Aspen Board’s view) warranted a discussion about the potential for a merger.Aspen also cited the companies’ differing cultures (partly a reference to Mr. Charman’s historically heavy involvement in underwriting decisions, and strong personality).Social issues aside, in our opinion, there are compelling reasons for these two (and potentially other) Bermuda (re)insurers to combine.For one, in the reinsurance industry, scale is increasingly important.Rating agencies view bigger as better (a stronger foundation to withstand large losses), and also see the resultant diversification as a benefit.Additionally, in a world where brokers are consolidating relationships, being a more meaningful market participant gives a company more of a chance to see deals from the brokers and negotiate better terms on pieces of business.There are also meaningful synergies in the elimination of duplicative back-office expenses.Endurance estimated that they would see at least $100 million of synergies from the deal.If one were to apply a 10x multiple to those new-found earnings, $1 billion(b) of value could perhaps be created from the deal – not too shabby when considering the circa $5 billion combined market cap of the two companies.Lastly, the significant increase in size could also allow the merged entity to face the softening insurance rate market from a stronger position – one in which they had the ability to shrink lines of business that no longer were priced profitably, and manage capital more aggressively.We believe the financial incentives for Bermuda to consolidate further are there; it remains to be seen whether Boards will act accordingly. The second example of a “merger that never was” involves the aforementioned Newmont/Barrick tie up.The two companies confirmed that they had been in talks, which ultimately broke down, ending in a public feud with fin- 1 PROSPECTOR FUNDS, INC. ger pointing and criticisms over differing company cultures (not unlike the Endurance / Aspen saga).This was not the first time the two companies had discussions about merging, and perhaps not the last (with over a third of each company’s mining operations being located in Nevada, a combination makes a lot of operational sense).Press reports indicated that much of the disagreement was due to roles of senior management and the location of company headquarters.This acrimony seemingly overshadowed the miners’ $1 billion (plus) in estimated cost savings (again, putting a reasonable earnings multiple on that and comparing it to the combined just-over $30b market cap of the two companies seemsirresistible), as well as other strategic benefits a merged Newmont and Barrick could provide.In today’s difficult gold mining environment, where it’s much more costly to extract an ounce of gold than in the past, increased scale could create substantial value as the companies consolidate mining operations in overlapping geographies.In our opinion, this deal should happen at some point – it makes too much sense not to. An industry that really seems to “get it” when it comes to the strategic and economic benefits of consolidation is the healthcare industry.Mergers, asset swaps and divestments via sale or spin have been rampant in recent months.While many of these healthcare deals have been driven by the desire to re-domicile to a more favorable tax jurisdiction (so-called “inversions”), many of these deals make solid strategic sense as well.For example, while Medtronic aims to re-domicile to Ireland once they complete the acquisition of fellow device-maker Covidien, they may also benefit from the ability to negotiate better terms with hospitals given their added scale.AbbVie, the spin-out from Abbott, is buying Shire Pharmaceuticals in another tax-inversion deal.Again, while the taxation benefits can’t be ignored, AbbVie, which generates the substantial majority of their earnings from one drug (Humira), can benefit from Shire’s franchise in the fast-growing orphan drug market.In a transaction not driven by tax considerations, Merck was able to obtain a very attractive price when they sold their Consumer Products division to Bayer who saw value inselling Merck’s products (which are largely sold in the U.S. currently) around the world through Bayer’s distribution network. We’ve long been attracted to restructuring stories in the healthcare sector, and both Funds own several holdings that have a history of creating value through restructuring, or arein the midst of restructuring.A Prospector Capital Appreciation Fund holding, Abbott, which spun Hospira years ago, and later AbbVie, recently announced the sale of a division to Mylan which will give Mylan the offshore partner to accomplish a tax inversion and position Abbott to do their own inversion through a future transaction.It’s important to remember that inverting tax domicile not only serves to lower taxes on income but also grants flexibility to use cash hordes located outside the U.S. without incurringheavy tax bills on repatriated cash.This would be a main attraction for Abbott, which generates a significant amount of cash internationally.Hospira, another Prospector Capital Appreciation Fund name, has been rumored to be in discussions to buy Danone’s Netherlands-based nutrition business, which would allow Hospira to re-domicile to Europe.Merck, which is held in both Funds, has entered into the aforementioned deal with Bayer, as well as announced an agreement to buy Idenix Pharma, which will broaden Merck’s product offering in the fast-growing Hepatitis C vaccine market.According to the Wall Street Journal, over $330 billion of healthcare deals have been announced so far this year.And while many of these deals are tax-related, the industry is extremely innovative and forward-thinking in terms of extracting value via consolidation.Companies in other sectors should take note. Postscript on Inversions The rise of corporate inversions is rooted in an aged American tax code which business leaders contend hinder their ability to compete globally.We believe the most productive outcome of the current debate on inversions would bethe emergence of a path towards broader tax reform that includes items such as lower statutory rates and provisions for repatriating foreign cash. For instance, Microsoft’s recently reported overseas cash of approximately $80b represents over 20% of its market capitalization.So far Microsoft has chosen to not repatriate this cash and pay higher U.S. taxes.Clearly, Microsoft 2 PROSPECTOR FUNDS, INC. and other companies in similar circumstance could benefit from ways to efficiently bring this “trapped,” idle capital home to re-invest domestically or return to shareholders. Prospector Capital Appreciation Fund Highlights Your Capital Appreciation portfolio had a very strong first half of the year.Performance was led by the oil & gas holdings, as Hess, ConocoPhillips, and Clayton Williams Energy all significantly contributed to performance.The Consumer Staples sector was the next top contributing sector, aided by acquisitions of two of our holdings, Beam, Inc. and Hillshire Brands.In January, it was announced that Beam, Inc. would be acquired, in an all-cash deal, by Japan’s Suntory Holdings.Later in the quarter, Hillshire Brands received multiple competing bids, with Tyson Foods eventually winning out. The largest purchase during the period was PHH Corp. common stock and convertible securities.Our first PHH position was initiated about three years ago when we purchased their convertible bonds maturing in September 2014 at a discount to par subsequent to a failed bond offering.At the time, we believed it incredibly unlikely this security would suffer a permanent impairment of capital and that it was possible we could have a Trinity-type outcome.With maturity looming, and the current stock price below the conversion price, this latter possibility is no longer likely. Nonetheless, we still see lots to like in PHH and now believe the common stock could be a vehicle to capture significant appreciation.PHH recently closed the sale of their leasing operations (for $1.4 billion) and while a steady performer, it was a capital-intensive business that raised the company’s overall leverage.Importantly, management has committed to $450 million of share repurchases (34% of today’s market cap) over the next 12 months.We do not consider it a coincidence that CEO Glen Messina has options (potentially worth several million dollars) that vest from February 2015 to March 2016 and are maximized if PHH’s stock price is above $30 (vs. $22.98 price at June 30). What remains at PHH is a reasonably (albeit more than our typical holding) levered mortgage company.Though recent industry profitability has been driven by originations in a declining rate environment, we believe conservatively valued mortgage servicing rights (MSR’s) will enable PHH to offset the likely drag as secondary mortgage rates increase.Additionally, potential MSR financing sources are increasing.Critically important: PHH’s mortgage quality remained very good throughout the subprime debacle.While prior management frequently underperformed, they never pulled the credit lever to goose originations.If PHH was able to finance good-credit-quality, GSE-conforming MSR’s in a fashion consistent with transactions that have already occurred, it could generate another $230M of capital if PHH securitized 20% of its own servicing book.Notably, PHH has reached an agreement with Two Harbors (TWO) to finance up to 50% of MSR’s produced in the future and while this does not apply to the current MSR book, it should gradually further reduce capital intensity. The company recently laid out long-term financial targets and a capital plan that if hit could result in earnings per share of $6.60.Over the medium term, we would be more than satisfied with $4.00 and believe management has both the ability and incentives to get there. Among the largest sales during the period were the convertible securities of Trinity Holdings.This was a highly successful investment, with purchases made in the mid-70’s following the financial crisis, and final sales in the 180’s.Trinity, the manufacturer and lessor of railcars, has ridden the wave of increasing railcar orders (boosted significantly by Bakken crude shipments).However, with the convert’s lack of bond floor downside protection (given its appreciation), and the potential for negative surprises to this highly cyclical business (e.g., possible Keystone Pipeline approval), we decided it was time to move on. 3 PROSPECTOR FUNDS, INC. Prospector Opportunity Fund Highlights During the first half of 2014, the Opportunity Fund underperformed the strong returns of Midcap indices but outperformed the weaker performance of the Russell 2000 Index.Our heavy overweight position in Financial Services stocks, which has consistently run over 40%, was the most significant drag on performance in the first half.While our 1.8% return on the Prospector Opportunity Fund’s financial weighting looks reasonable when compared to the -1.1% and 2.0% comparative results for financial indices in the first half of the year, the large overweight sector bet held back overall fund performance. The Industrial Sector exhibited strong performance during the first half of the year.Our stocks advanced by in excess of ten percent, easily beating relevant Midcap Industrial indices.Key contributors included Tyco, Landstar, and Celadon, where improving fundamentals helped drive healthy gains. Our largest purchase during the first half was a position we initiated in Insurance Broker, Brown & Brown.The recession was a difficult time for the company, but since 2009, the Company has grown revenues at a compounded rate of 9%, earnings at a rate of 9%, and free cash flow at a rate of 15%.We purchased our position amidst the expectation of a weak quarter, at a 2015 estimated free cash flow yield of almost 7%. One of our largest sales during the first half of 2014 was the sale of convertible bonds and the common stock of Alliant Techsystems, a defense contractor.We purchased the stock during 2010 and 2011 as the market became concerned about a Federal Government shutdown and sequestration and their potential impact on the Defense industry.Alliant is a company that we have monitored for many years.The Company has done an excellent job of diversifying from their core strengths in the Aerospace and Defense industries into the Sporting Goods area.Subsequently Alliant has produced excellent earnings and cash flows that easily exceeded market expectations.Following excellent performance by the stock, our sales reflect our view that the shares are now much more fairly valued. Outlook The economy has remained in slow growth recovery mode since the end of the financial crisis.We expect modestly better economic performance in 2014, but not enough for the Fed to declare victory.Europe has been improving off recessionary levels.The U.S. housing sector is in hesitant recovery mode after a five year downturn.As well, we will continue to enjoy the competitive advantage of a long-term supply of abundant cheap natural gas.Indeed the wealth effect on the U.S. consumer from 2013’s rising 401k balances and higher home prices should spur consumer spending, a key growth driver.Central bank policies and interest rates remain accommodating.Yet we move inexorably closer to the uncertainty of the post Quantitative Easing period.Budget and trade deficits in the U.S. have halved from the depths of 2009, yet remain elevated in historical terms.The budget deficit has been trimmed to 4% of GDP in 2013, down from about 10% in 2009 – due to a combination of greater tax revenue (economic growth and higher tax rates) plus the muted government spending (Congress’ sequester). Interest and mortgage rates have continued near historically low levels.Our best guess is those rates will be materially higher in five years.This may eventually cause trouble for bond investors.The outlook for equities in a higher interest rate scenario is less obvious.Higher rates will likely accompany better economic conditions and possibly higher inflation, both of which are relative positives for equities compared to bonds.Much depends on the path and pace of interest rates’ return to normalcy. Equity valuations are starting to reach extended levels due to the strong advance.We surmise the S&P 500 is in the eighth decile on trailing operating earnings.Let’s not forget that those earnings have benefited from record high profit margins.It’s hard not to conclude that we believe we are in the latter stages of a bull market, although nothing is certain in the investment world.Equities do look reasonable when comparing earnings yields to Treasury or 4 PROSPECTOR FUNDS, INC. even corporate bond yields.A more subtle attraction is that one is significantly more likely to achieve a result different from market averages in the stock market than in the bond market.Returns in bonds are more tightly clustered around market averages due to the dominating influence of interest rates on the overall result. Corporations have terrific balance sheets and are accumulating excess cash and capital.Importantly they are also starting to spend on capital projects and hiring new employees.This will likely pressure profit margins in the near term which sit at all time high levels, 10% for the fourth quarter of 2013 for example.The offset should be an improvement in revenue growth from the low single digit levels of the past few years. We feel the uncertain macro environment is slowly improving, although geopolitical unrest from Russia, Gaza, or elsewhere could spoil the outlook.In any case, the values inherent in your portfolio should attract acquirers and other investors over time.Meanwhile we believe equities are a superior asset allocation alternative longer term. Thank you for entrusting us with your money. Respectfully submitted, John D. Gillespie Richard P. Howard Kevin R. O’Brien Jason A. Kish Performance data quoted represents past performance; past performance does not guarantee future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Funds invest in smaller and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may hold restricted securities purchased through private placements.Such securities can be difficult to sell without experiencing delays or additional costs.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the prospectus. Diversification does not assure a profit nor protect against loss in a declining market. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. Basis point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Free cash flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Fund holdings and/or security allocations are subject to change at any time and are not recommendations to buy or sell any security.Please see the Schedule of Investments section in this report for a full listing of the Fund’s holdings. Nothing contained on this communication constitutes tax, legal, or investment advice.Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Prospector Funds, Inc. are distributed by Quasar Distributors, LLC. 5 PROSPECTOR FUNDS, INC. Capital Appreciation Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.  Average Annual Rates of Return (%) – As of June 30, 2014 One Year Three Year Five Year Since Inception(1) Capital Appreciation Fund 21.29% 8.27% 13.37% 5.70% S&P 500 Index(2) 24.61% 16.58% 18.83% 6.02% September 28, 2007 The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 6 PROSPECTOR FUNDS, INC. Opportunity Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) – As of June 30, 2014 One Year Three Year Five Year Since Inception(1) Opportunity Fund 17.55% 12.78% 16.51% 9.07% Russell 2000 Index(2) 23.64% 14.57% 20.21% 7.31% Russell Midcap Index(3) 26.85% 16.09% 22.07% 7.96% September 28, 2007 An unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index. This index cannot be invested in directly. An unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 Index. This index cannot be invested in directly. 7 PROSPECTOR FUNDS, INC. Expense Example June 30, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees, wire transfer fees, maintenance fee (IRA accounts), and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2014 – June 30, 2014). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (01/01/2014) Value (06/30/2014) (01/01/2014 to 06/30/2014) Capital Appreciation Actual(2) Capital Appreciation Hypothetical (5% return before expenses) Opportunity Actual(2) Opportunity Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.30% and 1.30% for Capital Appreciation Fund and Opportunity Fund, respectively, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended June 30, 2014 of 7.13% and 3.53% for Capital Appreciation Fund and Opportunity Fund, respectively. 8 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of June 30, 2014(1)(2) Capital Appreciation Fund Top 10 Holdings (% of net assets) (Unaudited) as of June 30, 2014(1)(3) Capital Appreciation Fund Hess % RTI International, 1.625%, 10/15/2019 % Corning % PHH % ConocoPhillips % Newmont Mining, 1.625%, 07/15/2017 % Domtar % Loews % FirstEnergy % Post Properties % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. Invesco Treasury Portfolio excluded from top 10 holdings. 9 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of June 30, 2014(1)(2) Opportunity Fund Top 10 Holdings (% of net assets) (Unaudited) as of June 30, 2014(1)(3) Opportunity Fund Hess % Murphy Oil % Franklin Resources % Invesco % LancasterColony % CNA Financial % XL Group % Tyco International % HomeTrust Bancshares % Merck & Co. % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. Invesco Treasury Portfolio excluded from top 10 holdings. 10 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2014 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 77.3% Banks – 0.1% CIT Group $ Chemicals – 1.9% E.I. Du Pont de Nemours Consumer Discretionary – 1.8% Cablevision Systems, Class A DreamWorks Animation SKG, Class A* Consumer Staples – 10.9% Campbell Soup Coca-Cola Energizer Holdings Sysco Tootsie Roll Industries Walgreen Wal-Mart Stores Diversified Financial Services – 4.6% Legg Mason PHH * Energy – 13.7% Apache Cameco Clayton Williams Energy* ConocoPhillips Hess Murphy Oil Talisman Energy WPX Energy * Healthcare – 8.4% Abbott Laboratories Hospira* See Notes to the Financial Statements 11 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2014 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 77.3% (CONTINUED) Healthcare – 8.4% (Continued) Johnson & Johnson $ Merck & Co. Pfizer Sanofi – ADR Industrials – 0.7% Curtiss-Wright Information Technology – 6.8% Automatic Data Processing Corning Paychex Xerox Insurance – 8.9% American International Group Berkshire Hathaway, Class B* CNA Financial Donegal Group, Class A First American Financial Loews State Auto Financial Metals & Mining – 3.3% AuRico Gold Barrick Gold Gold Fields – ADR Newmont Mining Sibanye Gold – ADR Paper & Forest Products – 3.0% Deltic Timber Domtar See Notes to the Financial Statements 12 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2014 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 77.3% (CONTINUED) Real Estate – 5.4% AvalonBay Communities $ Forestar Group* Post Properties Telecommunication Services – 2.1% Telephone & Data Systems Utilities – 5.7% FirstEnergy NRG Energy Public Service Enterprise Group TransAlta Total Common Stocks (Cost $26,909,328) Par CONVERTIBLE BONDS – 18.3% Consumer Staples – 0.8% Chiquita Brands 4.250%, 08/15/2016 $ Containers & Packaging – 0.9% Owens-Brockway 3.000%, 06/01/2015 (a) Diversified Financial Services – 3.2% Janus Capital Group 0.750%, 07/15/2018 PHH 4.000%, 09/01/2014 See Notes to the Financial Statements 13 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2014 Capital Appreciation Fund Description Par Value CONVERTIBLE BONDS – 18.3% (CONTINUED) Energy – 2.0% InterOil 2.750%, 11/15/2015 $ $ USEC 3.000%, 10/01/2014 (b) Healthcare – 1.6% Hologic 2.000%, 12/15/2037 Industrials – 0.3% Trinity Industries 3.875%, 06/01/2036 Metals & Mining – 6.3% Horsehead Holding 3.800%, 07/01/2017 Newmont Mining 1.625%, 07/15/2017 RTI International 1.625%, 10/15/2019 Real Estate – 3.2% Forest City Enterprises 4.250%, 08/15/2018 3.625%, 08/15/2020 (a) Forestar Group 3.750%, 03/01/2020 Total Convertible Bonds (Cost $9,025,098) See Notes to the Financial Statements 14 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2014 Capital Appreciation Fund Description Shares Value EXCHANGE TRADED FUND – 0.1% SPDR Gold Trust * (Cost $51,779) $ SHORT-TERM INVESTMENT – 3.8% Invesco Treasury Portfolio, 0.010%^ (Cost $1,591,831) Total Investments – 99.5% (Cost $37,578,036) Other Assets and Liabilities, Net – 0.5% Total Net Assets – 100.0% $ * Non-income producing security ADR – American Depository Receipt (a) Security purchased within the terms of a private placement memorandum, except from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of June 30, 2014, the value of these investments was $831,812 or 2.0% of total net assets. (b) Security in default ^ Variable Rate Security – the rate shown is the annualized seven-day effective yield as of June 30, 2014. See Notes to the Financial Statements 15 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2014 Opportunity Fund Description Shares Value COMMON STOCKS – 91.1% Banks – 17.4% Banc of California $ Brookline Bancorp BSB Bancorp * Capital Bank Financial, Class A* Capital City Bank Group Central Pacific Financial Chicopee Bancorp Citigroup City National Clifton Bancorp CU Bancorp* Dime Community Bancshares First Defiance Financial Fox Chase Bancorp HomeTrust Bancshares* Metro Bancorp * Ocean Shore Holding OceanFirst Financial Oritani Financial PacWest Bancorp Peoples Federal Bancshares ServisFirst Bancshares SI Financial Group United Financial Bancorp Washington Trust Bancorp Waterstone Financial Westfield Financial Chemicals – 1.0% H.B. Fuller Construction Materials – 0.4% United States Lime & Minerals Consumer Discretionary – 5.1% Darden Restaurants Denny’s* Home Depot See Notes to the Financial Statements 16 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2014 Opportunity Fund Description Shares Value COMMON STOCKS – 91.1% (CONTINUED) Consumer Discretionary – 5.1% (Continued) Hyatt Hotels, Class A* $ Jack in the Box Johnson Outdoors, Class A McDonald’s Noodles & Company* Consumer Staples – 9.1% Church & Dwight Crimson Wine Group* J & J Snack Foods Lancaster Colony Monster Beverage* Orkla PepsiCo Tootsie Roll Industries Wal-Mart Stores Containers & Packaging – 1.3% Silgan Holdings Diversified Financial Services – 8.0% Franklin Resources IntercontinentalExchange Invesco Legg Mason Leucadia National PICO Holdings* Energy – 6.0% Hess Murphy Oil Talisman Energy Healthcare – 7.1% AMAG Pharmaceuticals* Auxilium Pharmaceuticals* Eli Lilly & Co. See Notes to the Financial Statements 17 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2014 Opportunity Fund Description Shares Value COMMON STOCKS – 91.1% (CONTINUED) Healthcare – 7.1% (Continued) Haemonetics* $ Invacare Johnson & Johnson Merck & Co. Patterson Companies WellPoint Industrials – 7.7% Alliant Techsystems Celadon Group CIRCOR International Curtiss-Wright Landstar System Northrop Grumman Sulzer Tyco International Xylem Information Technology – 7.8% Cadence Design Systems* EMC Maxim Integrated Products Microsoft NetApp Paychex Synopsys* Verifone Systems* VeriSign* Xilinx Insurance – 12.3% Aspen Insurance Holdings Brown & Brown Catlin Group Chubb CNA Financial Endurance Specialty Holdings Infinity Property & Casualty See Notes to the Financial Statements 18 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2014 Opportunity Fund Description Shares Value COMMON STOCKS – 91.1% (CONTINUED) Insurance – 12.3% (Continued) MetLife $ Platinum Underwriters Holdings Progressive XL Group Metals & Mining – 1.8% Gold Fields – ADR Kinross Gold* Newmont Mining Victoria Gold * Paper & Forest Products – 1.0% Deltic Timber Domtar Real Estate – 1.8% Forestar Group* Howard Hughes* Parkway Properties Utilities – 3.3% Empire District Electric Public Service Enterprise Group TECO Energy UIL Holdings Total Common Stocks (Cost $86,746,904) Par CONVERTIBLE BONDS – 1.5% Healthcare – 1.1% Hologic 2.000%, 12/15/2037 $ See Notes to the Financial Statements 19 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2014 Opportunity Fund Description Par Value CONVERTIBLE BONDS – 1.5% (CONTINUED) Real Estate – 0.4% Forestar Group 3.750%, 03/01/2020 $ $ Total Convertible Bonds (Cost $1,641,749) Shares SHORT-TERM INVESTMENT – 7.3% Invesco Treasury Portfolio, 0.010%^ (Cost $8,654,611) Total Investments – 99.9% (Cost $97,043,264) Other Assets and Liabilities, Net – 0.1% Total Net Assets – 100.0% $ * Non-income producing security ADR – American Depository Receipt ^ Variable Rate Security – the rate shown is the annualized seven-day effective yield as of June 30, 2014. See Notes to the Financial Statements 20 PROSPECTOR FUNDS, INC. Statements of Assets and Liabilities (Unaudited) June 30, 2014 Capital Appreciation Fund Opportunity Fund ASSETS: Investments, at market value (Cost $37,578,036 and $97,043,264, respectively) $ $ Cash Receivable for investment securities sold — Receivable for dividends and interest Receivable for capital shares sold — Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable for capital shares redeemed — Payable to adviser, net Accrued distribution fees Accrued expenses and other liabilities Total liabilities NET ASSETS $ $ COMPOSITION OF NET ASSETS: Portfolio capital $ $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation of investments Total net assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE $ $ See Notes to the Financial Statements 21 PROSPECTOR FUNDS, INC. Statements of Operations (Unaudited) For the Six Months Ended June 30, 2014 Capital Appreciation Fund Opportunity Fund INVESTMENT INCOME: Interest income $ ) $ Dividend income Less: Foreign taxes withheld ) ) Total investment income EXPENSES: Investment advisory fees Administration fees Fund accounting fees Directors’ fees Transfer agent fees Audit fees Registration fees Distribution fees Legal fees Custodian fees Other expenses Postage and printing fees Total expenses Less: Fee waivers ) ) Total net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES): Net realized gain on investments Net change in unrealized depreciation of investments ) ) Net gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ See Notes to the Financial Statements 22 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Capital Appreciation Fund Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) of investments ) Net increase resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees — 8 Net decrease from capital share transactions ) ) DISTRIBUTIONS PAID FROM: Net investment income — ) Net realized gains — ) Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed (distributions in excess of) net investment income of $2,044 and $(66,313), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions — Shares redeemed ) ) Net decrease ) ) See Notes to the Financial Statements 23 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Opportunity Fund Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) of investments ) Net increase resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees Net increase from capital share transactions DISTRIBUTIONS PAID FROM: Net investment income — ) Net realized gains — ) Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed (distributions in excess of) net investment income of $332,321 and $(10,409), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions — Shares redeemed ) ) Net increase 24 PROSPECTOR FUNDS, INC. Financial Highlights Capital Appreciation Fund Six Months Ended June 30, Year Ended December 31, (Unaudited) For a Fund share outstanding throughout the period NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from operations ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gains — ) — Total distributions — ) NET ASSET VALUE: End of period $ TOTAL RETURN %(1) % % )% % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before expense reimbursement %(2) % After expense reimbursement %(2) % Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(2) % After expense reimbursement %(2) % Portfolio turnover rate 19
